DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

 JEANNA M. STUBBS and RELIABLE TOWING AND STORAGE, INC.,
                        Appellants,

                                        v.

                   GRANADA INSURANCE COMPANY,
                             Appellee.

                       Nos. 4D20-2289, 4D20-2598

                                 [April 21, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth Ann Metzger, Judge; L.T. Case No.
562017CA002025A.

  Michael Redondo of Redondo Law P.A., Miami, and Bard D.
Rockenbach of Burlington & Rockenbach, P.A., West Palm Beach, for
appellant Reliable Towing and Storage, Inc.

    Janice V. Fisher of Law Offices of Fisher and Associates, P.A., Ft. Pierce,
for appellant Jeanna M. Stubbs.

  James H. Wyman and Ronald L. Kammer of Hinshaw & Culbertson
LLP, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                             *          *           *

   Not final until disposition of timely filed motion for rehearing.